Title: To Thomas Jefferson from William Lattimore, 7 February 1807
From: Lattimore, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Capitol, Feby. 7th, 1807.
                        
                        I have delayed doing myself the pleasure of answering your favor of the 4th inst. in the expectation of
                            inclosing you before this, a recommendation, by the Georgia delegation, of a proper character for a judge of the
                            Mississippi territory. But I am sorry to add, that such recommendation is at length declined, from an apprehension that the
                            gentleman in view might not accept the appointment. I have made enquiries on the subject, not only of the delegation from
                            Georgia and the two Carolinas, but also of that from Tennessee. Mr. Campbell of the latter has promised a recommendation.
                            So soon as this, or any other, shall be properly made, I will transmit you the same, without delay. 
                  Very respectfully
                            & sincerely Sir, Your Obt. Servant
                        
                            Wm Lattimore
                            
                        
                    